The defendant in the appeal from the Court of Common Pleas in New Haven County filed a “Motion for Permission to File Motion for an Order Striking Appellant’s Request for Finding and Draft Finding” and attached thereto a copy of his proposed motion. We have examined both motions and they are denied. It is noted that it is within the province of the trial court to determine, in the first instance, whether and to what extent a finding is necessary and appropriate. See Wagner v. Zoning Board of Appeals, 158 Conn. 713, 714, 216 A.2d 182.